Case 1:20-cv-05574-DG-RML Document 19-17 Filed 01/19/21 Page 1 of 23 PagelD #: 204

Michael Levine (m15153)
Levine & Associates, P.C.
15 Barclay Road
Scarsdale, NY 10583
Telephone (914) 600-4288
Facsimile (914) 725-4778
Cell Phone (917) 855-6453
Email: ml@LevLaw.org

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we ee K
KAMIN HEALTH LLC, : Docket No. 20 Civ 5574

Plaintiff,

- against -

PINCHAS HALPERIN and PINCHAS
HALPERIN LLC,

Defendants.
we xX

DEFENDANTS’ MEMORANDUM OF LAW
IN OPPOSITION TO PLAINTIFF’S MOTION
FOR INTERLOCUTORY RELIEF AND IN SUPPORT
OF DEFENDANTS’ CROSS-MOTION TO COMPEL
ARBITRATION AND DISMISS ACTION

LEVINE & ASSOCIATES, P.C.
15 Barclay Road

Scarsdale, NY 10583
Telephone (914) 600-4288
Case 1:20-cv-05574-DG-RML Document 19-17 Filed 01/19/21 Page 2 of 23 PagelD #: 205

 

TABLE OF CONTENTS
Page
Table of Authorities ill
Preliminary Statement 1
Statement of Facts I
Argument l
POINT I
ARBITRATION IS REQUIRED PURSUANT
TO AN ARBITRATION PROVISION IN A WRITTEN
AGREEMENT WHEREIN THE LICENSE TO USE
THE PURPORTED TRADEMARK AT
ISSUE WAS GRANTED 1
A. Estoppel 5
B. Agency 8
C. The Scope of the Arbitration provision 10
D. D. Staying the Instant Action as an Alternative to Dismissal 11
POINT
THE INTERLOCUTORY RELIEF REQUESTED
BY PLAINTIFF SHOULD BE DENIED 12
A. Plaintiff has Failed to Demonstrate a Likelihood of Irreparable Harm 14
B. Plaintiff has Failed to Demonstrate a Likelihood of Success on the Merits 14
(1) Inherent Distinctiveness 15
(2) Secondary Meaning 16

C. Even if Sufficiently Serious Questions Going to the Merits Exist,
Plaintiff has Failed to Demonstrate a Balance of Hardships Tipping
Decidedly in its Favor

Conclusion 18
TABLE OF AUTHORITIES

Judicial Authority

A/S Custodia y. Lessin Int'l, Inc., 503 F.2d 318 (2d Cir. 1974)

Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4 (2d Cir. 1976)

Am. Bureau of Shipping v. Tencara Shipyard S.p.A., 170 F.3d 349 (2d Cir. 1999)

Andrews v. Kneeland, 6 Cow. 354, 357, 1826 N.Y. LEXIS 86, *6 (Sup. Ct. of Judicature 1826)
C.L.A.S.S. Promotions v. D.S. Magazines, Inc., 753 F.2d 14 (1985)

Campaniello Imports, Ltd. v. Saporiti Italia S.p.A., 117 F.3d 655 (2d Cir. 1997)

Centaur Communications v. A/S/M Communications, 830 F.2d 1217 (2d Cir. 1987)

Chelsea Square Textiles, Inc. v. Bombay Dyeing & Mfg. Co., 189 F.3d 289 (2d Cir. 1999)
Citibank, N.A. v. Nyland (CF8) Ltd., 878 F.2d 620 (2d Cir. 1989)

Citigroup Glob. Mkts., Inc. vy. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30
(2d Cir. 2010)

Collins & Aikman Products Co. v. Building Systems, Inc., 58 F.3d 16 (2d Cir. 1995)

CPR and CPR (USA) Inc., v. Spray, 1998 U.S. Dist. LEXIS 8058, 1998 WL 283285
(S.D.N.Y. 1998)

David L. Threlkeld & Co. v. Metallgeselischaft Ltd., 923 F.2d 245 (2d Cir. 1991)
Dean Witter Reynolds Inc v. Byrd, 470 U.S. 213, 84 L. Ed. 2d 158, 105 S. Ct. 1238 (1985)

Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 84 L. Ed. 2d 158,
105 S. Ct. 1238 (1985)

Deere & Co. v. MTD Products, Inc., 41 F.3d 39 (2d Cir. 1994)
Deloitte Noraudit A/S v. Deloitte Haskins & Sells, U.S., 9 F.3d 1060 (2d Cir. 1993)

E.G. L. Gem Lab Ltd. v. Gem Quality Inst. Inc., 1998 U.S. Dist. LEXIS 8678, No. 97 Civ. 7102
1998 WL 314767, at *3 (S.D.N.Y. June 15, 1998)

E.G. L. Gem Lab, Ltd. vy. Gem Quality Inst., Inc., 1998 U.S. Dist. LEXIS 8678, No. 97-7102,
1998 WL 314767 (S.D.N.Y. Jun. 15, 1998)

Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110 (2d Cir. 2009)
Fisser v. International Bank, 282 F.2d 231 (2d Cir. 1960)

Fluor Daniel Intercontinental, Inc. v. General Electric Co., 1999 U.S. Dist. LEXIS 12983
No. 98 Civ. 7181, 1999 WL 637236

Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840 (2d Cir. 1987)
Genesco, Inc. v. T. Kakiuchi & Co., Ltd., 815 F.2d 840 (2d Cir. 1987)
Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60 (2d Cir. 2007)

16,17

Go

13
10

12
14

6,7

1,2
13
TABLE OF AUTHORITIES (Continued)

 

Page

Judicial Authority (Continued)
Hanson Tr. PLCv. ML SCM Acquisition, Inc., 781 F.2d 264 (2d Cir. 1986) 13
Harlequin Enterprises, Ltd. v. Gulf & Western Corp., 644 F.2d 946 (2d Cir. 1981) 17
Hartford Accident and Indemnity Co. v. Swiss Reinsurance America Corp., 246 F.3d 219

(2d Cir. 2001 10
Inre Home Ins. Co., 908 F. Supp. 180 (S.D.N.Y. 1995) 10
Interbras Cayman Co. v. Orient Victory Shipping Co., S.A., 663 F.2d 4 (2d Cir. 1981) 8
J.J. Ryan & Sons, Inc. v. Rhone Poulenc Textile, S.A., 863 F.2d 315 (4th Cir. 1988) 6,11
Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70 (2d Cir. 1979) 13
Keystone Shipping Co. v. Texport Oil Co., 782 F. Supp. 28 (S.D.N.Y. 1992) 8

Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218 (2d Cir. 2001) 11
McDonnell Douglas Fin. Corp. v. Pennsylvania Power & Light Co., 858 F.2d 825 (2d Cir. 1988) 11

McMahan Secs. Co. L.P. v. Forum Capital Mkts., L.P., 35 F.3d 82 (2d Cir. 1994) 12
Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 87 L. Ed. 2d

444,105 S. Ct. 3346 (1985) 1
Monowise Ltd. Corp. v. Ozy Media, Inc., No. 17-CV-8028 (IMF), 2018 U.S. Dist. LEXIS

75312, 2018 WL 2089342 (S.D.N.Y. May 3, 2018) 14
Moore v. Consol. Edison Co., 409 F.3d 506 (2d Cir. 2005) 13
Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 74 L. Ed. 2d 765,

103 S. Ct. 927 (1983) 1
Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 74 L. Ed. 2d 765,

103 S. Ct. 927 (1983) 10
Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1

74 L. Ed. 2d 765, 103 S. Ct. 927 (1983) 1
Norcom Elecs. Corp. v. CIM USA Inc., 104 F. Supp. 2d 198 (S.D.N.Y. 2000) 2
Norcom Elecs.Corp. v. CIM USA, Inc., 104 F. Supp. 2d 198 (S.D.N.Y. 2000) 7
Oldroyd v. Elmira Savings Bank, FSB, 134 F.3d 72 (2d Cir. 1998) 1,11
Orient Mid-East Lines v. Albert E. Bowen, Inc., 458 F.2d 572 (2d Cir. 1972) 9
Perry v. Thomas, 482 U.S. 483, 107 S. Ct. 2520, 96 L. Ed. 2d 426 (1987) 2
Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492 (2d Cir. 1961) 15,16
Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 18 L. Ed. 2d 1270

87S. Ct. 1801 (1967) 2
TABLE OF AUTHORITIES (Continued)

Judicial Authority (Continued)

Scarves by Vera, Inc. v. Todo Imports Ltd. (Inc.), 544 F.2d 1167 (2d Cir. 1976)

Smith/Enron Cogenmeraton Ltd. P’ship v. Smith Cogeneratrion Int’l, Inc., 198 F.3d 88
(2d Cir. 1999)

St. Charles Cable TV, Inc. v. Eagle Comtronics, Inc., 687 F. Supp. 820 (S.D.N.Y. 1988),
aff'd 895 F.2d 1410 (2d Cir. 1989)

Sunkist Soft Drinks, Inc. v. Sunkist Growers, Inc., 10 F.3d 753 (11th Cir. 1993)

Thompson Medical Co. v. Pfizer Inc., 753 F.2d 208 (2d Cir. 1985)

Thomson-CSF, S.A. v. Am. Arbitration Assoc., 64 F.3d 773 (2d Cir. 1995)

Two Pesos, Inc. v. Taco Cabana, Inc., 503 U.S. 957, 112 S. Ct. 1555, 118 L. Ed. 2d 205 (1992)

United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 4 L. Ed. 2d
1409, 80 S. Ct. 1347 (1960)

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 129 8. Ct. 365, 172 L. Ed. 2d 249 (2008)
Worldcrisa Corp. v. Armstrong, 129 F.3d 71 (2d Cir. 1997)

Legislative Authority

9 USS. Code § 3
9 U.S. Code §§ 1-14
Gen. Bus. Law § 368(d)

Authoritative Texts

2 Restatement of Agency (Second) § 321

R. Shimon ben Tzemach Duran (1361-1444), Shut Tasshbetz Il, no. 290
R. David ibn Zimra (1479-1573), Teshuvot Radvaz 1, no. 172

Rambam, Mishneh Torah, Hilchot Sanhedrin 26:7

Rashi, commentary to Exodus 21:1

Shulchan Aruch, Chosen Mishpat, 26:1

Internet Cites

http://bethdin.org/wp-content/uploads/2015/07/LaymansGuide.pdf

12

14

OO OO COO

13
PRELIMINARY STATEMENT

This Memorandum of Law is submitted in opposition to the Plaintiff's motion for
interlocutory relief and in support of Defendants’ cross-motion to compel arbitration and dismiss
(or stay) the instant action.

STATEMENT OF FACTS

The facts relevant to the instant motion and cross-motion are set forth in the accompanying

Declaration of Pinchas Halperin and the Court’s attention is respectfully referred thereto in

advance of considering this Memorandum.

ARGUMENT
POINT I
ARBITRATION IS REQUIRED PURSUANT
TO AN ARBITRATION PROVISION IN A WRITTEN
AGREEMENT WHEREIN THE LICENSE TO USE
THE PURPORTED TRADEMARK AT
ISSUE WAS GRANTED
In enacting 9 U.S. Code §§ 1-14, the Federal Arbitration Act (““FAA” or the “Act”),
Congress created national substantive law governing all questions of the validity and enforceability
of arbitration agreements within its scope. See Genesco, Inc. v. T. Kakiuchi & Co., Ltd, 815 F.2d
840, 845 (2d Cir. 1987) (citing Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473
US. 614, 626, 87 L. Ed. 2d 444, 105 S. Ct. 3346 (1985)); see also Moses H. Cone Mem'l Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 24, 74 L. Ed. 2d 765, 103 S. Ct. 927 (1983). The FAA creates
a “body of federal substantive law of arbitrability, applicable to any arbitration agreement within

the coverage of the [FAA].” Moses H. Cone Memorial Hospital y. Mercury Construction Corp.,

460 U.S. 1, 24, 74 L. Ed. 2d 765, 103 S. Ct. 927 (1983); see also Oldroyd v. Elmira Savings Bank,
FSB, 134 F.3d 72, 75 (2d Cir. 1998). Hence, whether a party is bound to arbitrate its claims against
another party on the basis of an arbitration clause is a matter of federal law, which incorporates
generally accepted principles of contract law. See Genesco, supra, 815 F.2d at 845 (citing Prima
Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404-05, 18 L. Ed. 2d 1270, 87 S. Ct. 1801
(1967)).

The FAA provides that written agreements to arbitrate disputes “shall be valid, irrevocable,
and enforceable,” which reflects the strong federal policy favoring rigorous enforcement of
arbitration agreements. 9 U.S.C. § 2; see Perry v. Thomas, 482 U.S. 483, 490, 107 S. Ct. 2520, 96
L. Ed. 2d 426 (1987). The Act “mandates that district courts shall direct the parties to proceed to
arbitration on issues as to which an arbitration agreement has been signed,” (Dean Witter Reynolds
Inc. v. Byrd, 470 U.S. 213, 218, 84 L. Ed. 2d 158, 105 S. Ct. 1238 [1985]), and to stay proceedings
while the arbitration is pending. 9 U.S.C. §§ 3, 4. The factors that courts weigh in determining
whether to compel arbitration pursuant to the FAA are: (i) whether the parties agreed to arbitrate;
(ii) the scope of the arbitration agreement; (iii) if federal statutory claims are at issue, whether
Congress intended those claims to be nonarbitrable; and (iv) whether to stay the balance of the
proceedings pending arbitration if some, but not all, of the claims in the action are arbitrable. See
Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir. 1987); Norcom Elecs. Corp. v.
CIM USA Inc., 104 F. Supp. 2d 198, 202 (S.D.N.Y. 2000).

Here, the Operating Agreement of Kamin Health Williamsburg LLC (““KHW?”) is the
document whereby a license was granted to use what Plaintiff now claims is a trademark (“the

Licensing Agreement”). [Ex 1].! That agreement was entered into between Defendant Pinchas

 

' References in the form “Ex are to the exhibits annexed to the January 19, 2021 Affirmation
of Defendant Pinchas Halperin, being submitted simultaneously herewith.

 

2
Halperin LLC (the sole member of which is Defendant Pinchas Halperin) and U C Management
LLC (referred to in the Agreement as “Kamin” and whose sole member is Yitzchak Kaminetzky).
Yitzchak Kaminetzky (“Kaminetzky”) is also the sole (or, at least, Managing Member of
Plaintiff).? Specifically, that Agreement provides, at § 8, that:
Kamin shall contribute the license to the use of the brand name “Kamin Health” by
the LLC, at no cost, which license shall continue for so long as Kamin owns its
membership interest in the LLC
The Licensing Agreement was executed by Kaminetzky (at page 17 of the same, both
individually and on behalf of U C Management LLC (the entity defined as “Kamin” in the
agreement and the entity on whose behalf Kaminetzky contributed the “Brand name Kamin
Health”). The same also included a broad arbitration agreement at § 17 which reads, in relevant
part:
Any and all controversy, claim, dispute, etc./, in any way relating to, arising under
or resulting from this Agreement shall, in accordance with Jewish law, be
submitted for arbitration to Bais Hora’ah Etz Chaim in Brooklyn, New York,
under the leadership of Harav Chaim Kohn or as mutually agreed otherwise
(“Rabbinical Court”) and not to any secular court, tribunal or the like except upon
written permission of said Rabbinical Court. The Rabbinical Court may award
monetary damages or direct specific performance or allow such other remedy as it
may deem appropriate including the issuance of an "IKEL" and such Rabbinical
Court's decision/order/award (collectively "Award") shall be final and binding on
the parties.
It is axiomatic that, in considering whether to compel arbitration of a particular dispute, the
Court must first decide whether the parties agreed to arbitrate. See Chelsea Square Textiles, Inc.
v. Bombay Dyeing & Mfg. Co., 189 F.3d 289, 294 (2d Cir. 1999). Clearly there is an agreement
to arbitrate between Pinchas Halperin LLC (“PHL”) and UC Management LLC (“UCM”).

However, on the instant cross-motion, Defendants ask the Court to compel arbitration between

 

* In his Declaration accompanying Plaintiffs motion for interlocutory relief, Kaminetzky
describes himself as the “president and CEO of plaintiff Kamin Health LLC.”

3
PHL and Plaintiff Kamin Health LLC, even though Kamin Health LLC is not a direct signatory to
the Licensing Agreement containing the arbitration provision. Therefore, the Court must consider
whether to infer an agreement to arbitrate between PHL, a signatory, and nonsignatory Kamin
Health LLC.

Arbitration is contractual by nature. “[A] party cannot be required to submit to arbitration
any dispute which he has not agreed so to submit.” Thomson-CSF, S.A. v. Am. Arbitration Assoc.,
64 F.3d 773, 776 (2d Cir. 1995) (citing United Steelworkers of Am. v. Warrior & Gulf Navigation
Co., 363 U.S. 574, 582, 4 L. Ed. 2d 1409, 80 S. Ct. 1347 (1960)). Thus, while there is a liberal
federal policy favoring arbitration, arbitration agreements must not be so broadly construed as to
encompass claims and parties that were not intended by the original contract. “It does not follow,
however, that under the [FAA] an obligation to arbitrate attaches only to one who has personally
signed the written arbitration provision.” Jd. (citing Fisser v. Int'l Bank, 282 F.2d 231, 233 (2d
Cir. 1960)). The Second Circuit has made clear that a nonsignatory may be bound to an arbitration
agreement if so dictated by the “ordinary principles of contract and agency.” Id; see also
Smith/Enron Cogeneration Lid. Partnership v. Smith Cogeneration Int'l, Inc., 198 F.3d 88, 97 (2d
Cir. 1999),

The Second Circuit has recognized five theories for binding nonsignatories to arbitration
agreements: (i) incorporation by reference; (ii) assumption; (iii) agency; (iv) veil-piercing/alter
ego; and (v) estoppel. See Thomson-CSF, supra, 64 F.3d at 776. Here, Defendants contend that
Plaintiff should be obligated to arbitrate its claims against Defendants based on the estoppel and

agency theories.
A. Estoppel

The Second Circuit has recognized two branches of estoppel cases. The first, “more
typical” case, “arises when a signatory to an arbitration agreement seeks to bind a non-signatory
to it.” Smith/Enron Cogenmeraton Ltd. P’ship v. Smith Cogeneratrion Int'l, Inc., 198 F.3d 88, 98
(2d Cir. 1999). Under these circumstances, a “non-signatory may be compelled to arbitrate when
it has derived other benefits under the agreement containing the arbitration clause.” Jd. (citing Am.
Bureau of Shipping v. Tencara Shipyard S.p.A., 170 F.3d 349, 353 [2d Cir. 1999]). This first
branch of the estoppel theory is applicable here because signatory PHL is attempting to compel
Plaintiff, a nonsignatory, to arbitrate. Here, Kaminetzky, the President of Plaintiff, clearly had —
and exercised — Plaintiff's right to grant a license for the use of what Plaintiff now claims to be its
trademark, which “trademark” was thereafter actually used openly and notoriously for over a year.
Indeed, the purported trademark was the only “contribution” that Kaminetzky made to KHW and,
in exchange for the same, obtained a fifty percent interest in KHW. Plaintiff cannot, on the one
hand, accept the benefits of the agreement (i.e., a fifty-percent interest given to its President) while,
on the other hand, claiming that it is not bound by the terms of the agreement under which it

received such benefit.

 

> In Deloitte Noraudit A/S v. Deloitte Haskins & Sells, US., 9 F.3d 1060, 1064 (2d Cir. 1993), a
foreign accounting firm received a settlement agreement concerning the use of the trade name
“Deloitte” in association with accounting practices. Under the agreement — containing an
arbitration clause — local affiliates of the international accounting association Deloitte Haskins &
Sells International were entitled to use the trade name “Deloitte” in exchange for compliance with
the dictates of the agreement. A Norwegian accounting firm received the agreement, made no
objection to the terms of the agreement, and proceeded to utilize the trade name. The Court held
that by knowingly exploiting the agreement, the accounting firm was estopped from avoiding
arbitration despite having never signed the agreement. See 9 F.3d at 1064 [“Noraudit failed to
object to the Agreement when it received it ... In addition, Noraudit knowingly accepted the
benefits of the Agreement ... Thus, Noraudit is estopped from denying its obligation to arbitrate
under the 1990 Agreement.”].
Moreover, the concepts expressed by the courts under the second branch of the estoppel
theory, even though in a factually different setting, are equally applicable here. Under that second
branch, the Second Circuit has “been willing to estop a signatory from avoiding arbitration with a
nonsignatory when the issues the nonsignatory is seeking to resolve in arbitration are intertwined
with the agreement that the estopped party has signed.” Thomson-CSF, supra, 64 F.3d at 779
(citing Sunkist Soft Drinks, Inc. v. Sunkist Growers, Inc., 10 F.3d 753, 757-58 (11th Cir. 1993);4
J.J. Ryan & Sons, Inc. v. Rhone Poulenc Textile, S.A., 863 F.2d 315, 320-21 (4th Cir. 1988)). Here,
the dispute regarding trademark rights are inextricably intertwined with the licensing agreement
because it is that agreement — and only that agreement — from which the right to use what is claimed
to be Plaintiffs trademark springs.

Under the second branch or estoppel theory, in determining whether the claims brought
against the nonsignatory are sufficiently related to the underlying agreement in order to compel
arbitration, courts examine (i) the relationship of the entities involved, and (ii) the relationship of
the alleged wrongs to the obligations and duties under the agreement at issue. See Fluor Daniel
Intercontinental, Inc. v. General Electric Co., 1999 U.S. Dist. LEXIS 12983, No. 98 Civ. 7181,
1999 WL 637236, at *6 (citing Sunkist, supra, 10 F.3d at 757-58). Where courts of this Circuit
have compelled a signatory to arbitrate claims brought against a nonsignatory, the parties have

been linked by “ordinary principles of contract and agency.” Thomson-CSF, supra, 64 F.3d at

 

* In Sunkist, a signatory was bound to arbitrate with a nonsignatory because of “the close

relationship between the entities involved, as well as the relationship of the alleged wrongs to the
nonsignatory's obligations and duties in the contract ... [the fact that] the claims were ‘intimately
founded in and intertwined with the underlying contract obligations.’” 10 F.3d at 757. Here, the
“obligations and duties in the contract” on the part of Plaintiff (even though not a signatory) were
to permit the use of its purported trademark “for so long as [UC Management LLC] owns its
membership interest in [KHW].” [Ex 1, §8].
780. Specifically, the signatory was either linked contractually to the nonsignatory and/or the
nonsignatory was engaged in a corporate relationship with the other signatory.

Both are the case here. Here, there is no question that Plaintiff is “linked contractually” to
PHL because it allowed its agent to grant a contractual license to KHW (an entity in which PHL
was a fifty percent owner) to use its purported trademark, and did so in a contract in which PHL
was a party and signatory. Additionally, Plaintiff and UC Management (the other party to the
contract) were engaged in a “corporate relationship” with each other, not only because they had
common ownership (Kaminetzky), but also because the UC management (a signatory to the
agreement) clearly had actual authority to bind Plaintiff to a license agreement with PHL. They
did not only have a “corporate relationship,” they were clearly joined at the hip.

Further, the Second Circuit has held that where the claims regarding the nonsignatory
clearly arose out of the agreement containing the arbitration clause, arbitration can be compelled.
See, ¢.g., Sunkist, supra, 10 F.3d at 758 [compelling signatory to arbitrate claims against
nonsignatory where signatory's rights arose out of contract with nonsignatory’s subsidiary
containing an arbitration clause]; Norcom Elecs. Corp. v. CIM USA, Inc., 104 F. Supp. 2d 198,
203-04 (S.D.N.Y. 2000) [compelling signatory to arbitrate with nonsignatory subsidiary of the
other signatory and the claims were linked to actions under the agreement containing the
arbitration clause]; F7uor Daniel, supra, 1999 WL 637236, at *6-*7 [compelling signatory plaintiff
to arbitrate with nonsignatory suppliers where (i) there was a close corporate relationship among
all defendants, (ii) suppliers were linked contractually to plaintiff through the signatory prime
contractor, and (iii) plaintiff's claims against the suppliers arose out of agreements signed by the
prime contractor containing an arbitration clause]; E.G. L. Gem Lab Ltd. v. Gem Quality Inst. Inc.,

1998 U.S. Dist. LEXIS 8678, No. 97 Civ. 7102, 1998 WL 314767, at *3 (S.D.N.Y. June 15, 1998)
[compelling signatory plaintiff to arbitrate with corporate president of signatory defendant where
(i) the president executed the agreement containing the arbitration clause, and (ii) the claims
against the president arose directly out of his actions under the agreement in question].

In Deloitte Noraudit A/S v. Deloitte Haskins & Sells, U.S., supra, 9 F.3d at 1064, a foreign
accounting firm received a settlement agreement concerning the use of the trade name “Deloitte”
in association with accounting practices. Under the agreement — containing an arbitration clause —
local affiliates of the international accounting association Deloitte Haskins & Sells International
were entitled to use the trade name “Deloitte” in exchange for compliance with the dictates of the
agreement. A Norwegian accounting firm received the agreement, made no objection to the terms
of the agreement, and proceeded to utilize the trade name. The Court held that by knowingly
exploiting the agreement, the accounting firm was estopped from avoiding arbitration despite
having never signed the agreement. See 9 F.3d at 1064 (“Noraudit failed to object to the Agreement
when it received it ... In addition, Noraudit knowingly accepted the benefits of the Agreement ....
Thus, Noraudit is estopped from denying its obligation to arbitrate under the 1990 Agreement.”).

B. Agency

Traditional principles of agency law may bind a nonsignatory to an arbitration agreement.
See Interbras Cayman Co. v. Orient Victory Shipping Co., S.A., 663 F.2d 4, 6-7 (2d Cir. 1981);
A/S Custodia v. Lessin Int'l, Inc., 503 F.2d 318, 320 (2d Cir. 1974); Fisser v. International Bank,
282 F.2d 231, 233-38 (2d Cir. 1960); Keystone Shipping Co. v. Texport Oil Co., 782 F. Supp. 28,
31-32 (S.D.N.Y. 1992). Simply stated, if an agency relationship is established, the principal is

responsible for the agent's acts within the scope of his real or apparent authority. Citibank, N.A.
v. Nyland (CF8) Lid., 878 F.2d 620, 624 (2d Cir. 1989).° Under New York law, an agent who
enters into an agreement on behalf of an undisclosed or partially disclosed principal is jointly and
severally liable with the principal for the terms of that contract. St Charles Cable TV, Inc. v.
Eagle Comtronics, Inc., 687 F. Supp. 820, 832 (S.D.N.Y. 1988) [addressing undisclosed principal],
aff'd 895 F.2d 1410 (2d Cir. 1989); see also Orient Mid-East Lines v. Albert E. Bowen, Inc., 458
F.2d 572, 576 (2d Cir. 1972) [citing Restatement of Agency (Second) § 321 (1958).

Here, there is no question but that Kaminetzky, as President of Plaintiff, had the ability to
bind it to a license agreement, whether Plaintiff's specific identity was disclosed or not. He de
Jacto did so in the Licensing Agreement, the sole document from which the right to use what
Plaintiff contends is its “trademark” was derived. If Kaminetzky was authorized to bind Plaintiff
to a licensing agreement, he was also clearly also authorized to bind it to an arbitration provision

therein, which he did.®

 

> That has been the law in New York for almost two centuries, since at least 1826. See Andrews
v. Kneeland, 6 Cow. 354, 357, 1826 N.Y. LEXIS 86, *6 (Sup. Ct. of Judicature 1826) [“the
principal is bound by the acts of a general agent, provided they are within the scope of his
authority.”’].

® The principals of all of the entities involved here are orthodox Jews. Under their religion, absent
permission from a Jewish, they are absolutely precluded from bring a claim in secular court. See
R. Shimon ben Tzemach Duran (1361-1444), Shu”t Tasshbetz Il, no. 290; R. David ibn Zimra
(1479-1573), Teshuvot Radvaz I, no. 172. The rationale for such a prohibition is explained by
Rashi who writes that one who goes to secular courts “profanes the name of G-d and gives honor
to the name of idols.” See commentary of Rashi to Exodus 21:1. Indeed, one who does so is
considered as if he has “blasphemed and raised a hand against the Torah of Moses.” Rambam,
Mishneh Torah, Hilchot Sanhedrin 26:7. That is true even in a situation where the secular court
would rule according to Jewish law and in a case where both litigants agree to go to secular courts.
Shulchan Aruch, Chosen Mishpat, 26:1. We raise this not for the purpose of having the Court
delve into Jewish law, but rather to explain the background of the arbitration provision and its
application to any entity that the parties were involved with.

9
C. The Scope of the Arbitration Provision

Once the Court has determined that a party is bound by an arbitration provision, it must
then consider whether the particular disputes sought to be arbitrated “falls within the scope of the
arbitration agreement.” Hartford Accident and Indemnity Co. vy. Swiss Reinsurance America
Corp., 246 F.3d 219, 226 (2d Cir. 2001) (citation omitted). Whether an agreement to arbitrate
governs a particular dispute is essentially a matter of contract interpretation. See Collins & Aikman
Products Co. v. Building Systems, Inc., 58 F.3d 16, 19 (2d Cir. 1995) (“Federal arbitration policy
respects arbitration agreements as contracts that are enforceable in the same way as any other
contract.”); see also In re Home Ins. Co., 908 F. Supp. 180, 183 (S.D.N.Y. 1995).

The FAA establishes a liberal policy in favor of arbitration as a means to reduce the
costliness and delays of litigation. See Campaniello Imports, Lid. v. Saporiti Italia S.p.A., 117
F.3d 655, 664 (2d Cir. 1997) (Pollack J., by designation). “Federal policy strongly favors
arbitration as an alternative dispute resolution process.” David L. Threlkeld & Co. v.
Metallgesellschafit Lid., 923 F.2d 245, 248 (2d Cir. 1991); see also Hartford Accident and
Indemnity, supra, 246 F.3d at 226. In accordance with that policy, courts should “construe
arbitration clauses as broadly as possible,” (Threlkeld, 923 F.2d at 250 [internal quotation and
citation omitted]), and “any doubts concerning the scope of arbitrable issues should be resolved in
favor of arbitration.” Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-
25, 74 L. Ed. 2d 765, 103 S. Ct. 927 (1983); see also Hartford Accident and Indemnity, 246 F.3d
at 226; Collins, 58 F.3d at 19. Thus, a district court should compel arbitration “unless it may be
said with positive assurance that the arbitration clause is not susceptible of an interpretation that it

covers the asserted dispute.” Threlkeld, 923 F.2d at 250 (internal quotation and citation omitted).

10
The strong policy in favor of arbitration is even stronger where the arbitration clause itself
is a broad clause that refers to arbitration of “all disputes arising out of an agreement.” See
McDonnell Douglas Fin. Corp. v. Pennsylvania Power & Light Co., 858 F.2d 825, 832 (2d Cir.
1988); see also Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224
(2d Cir. 2001) [Recognizing there is some range in the breadth of arbitration clauses, a court
should classify the particular clause as either broad or narrow” and that where an arbitration clause
is broad there a presumption of arbitrability arises]; and CPR and CPR (USA) Inc., v. Spray, 1998
U.S. Dist. LEXIS 8058, 1998 WL 283285, at *1 (S.D.N.Y. 1998). Here, the arbitration clause in
the Agreements covers “any and all controversy, claim, dispute, etc., in any way relating to, arising
under or resulting from this Agreement” [whether it is between the named parties to the agreement
or otherwise]. The phrase “arising out of, under, or in connection with” is prototypical of a broad
arbitration clause. Oldroyd, 134 F.3d at 76; see Worldcrisa Corp. v. Armstrong, 129 F.3d 71, 75
(2d Cir. 1997).

The existence of such a broad agreement to arbitrate creates a presumption of arbitrability
which is only overcome “if it can be said with positive assurance that the arbitration clause is not
susceptible of an interpretation that it covers the asserted dispute.” Oldroyd, 134 F.3d at 76. In
light of this broad arbitration clause, this Court must apply a strong presumption of arbitrability in
determining the scope of the arbitration clause. /d.; accord J.J. Ryan, 863 F.2d at 317. Here, there
is no question that the rights to use a purported trademark that is granted in an agreement

containing such a broad arbitration provision is arbitrable.

D. Staying the Instant Action as an Alternative to Dismissal
It is urged that this Court should issue an Order compelling arbitration for the reasons

discussed above. It is also urged that, in conjunction therewith, the instant action should be

11
dismissed because the arbitration panel will determine the parties’ rights with respect to the
purported trademark. However, if the Court concludes that there may be remaining issues that
might come before it notwithstanding the arbitrators’ award, then, at the very least, this action
should be stayed.

Section 3 of the FAA provides that the court must stay any suit or proceeding until
arbitration has been completed if the action concerns “any issue referable to arbitration.” 9 U.S.C.
§ 3; see McMahan Secs. Co. L.P. v. Forum Capital Mkts., L.P., 35 F.3d 82, 85 (2d Cir. 1994);
Dean Witter Reynolds Inc v. Byrd, 470 U.S. 213, 218, 84 L. Ed. 2d 158, 105 S. Ct. 1238 (1985).
The FAA “leaves no place for the exercise of discretion by a district court but instead mandates
that district courts shall direct the parties to proceed to arbitration on issues [on] which an
arbitration agreement has been signed.” E.G. L. Gem Lab, Ltd. v. Gem Quality Inst., Inc., 1998
U.S. Dist. LEXIS 8678, *6, No. 97-7102, 1998 WL 314767, at *2 (S.D.N.Y. Jun. 15, 1998).

Here, although we do not see any issues that could possibly remain after the arbitration,
should the Court disagree with that assessment, it is respectfully requested that this action be stayed
pending the conclusion of the arbitration.

POINT II

THE INTERLOCUTORY RELIEF REQUESTED
BY PLAINTIFF SHOULD BE DENIED

Obviously, if this Court grants the motion to compel arbitration (whether it dismisses the
instant action nor not), it will be for the arbitrators, and not this Court, to issue any interlocutory

relief. That is especially true where, as here, the arbitration provision specifically grants the

12
arbitrators the right to “direct specific performance or allow such other remedy as it may deem
appropriate including the issuance of an ‘IKEL’.””

Even if this Court does not compel arbitration, it should still deny Plaintiffs present request
for interlocutory relief. In order to obtain a preliminary injunction, the moving party must establish
the following: (4) a likelihood of irreparable harm absent preliminary relief; (ii) a likelihood of
success on the merits; (iii) the balance of equities tipping in favor of the moving party; and (iv) the
public interest is served by an injunction. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
20, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008). Where the moving party is unable to demonstrate a
likelihood of success on the merits, a court may still issue a preliminary injunction if the moving
party demonstrates “sufficiently serious questions going to the merits to make them a fair ground
for litigation and a balance of hardships tipping decidedly toward the party requesting the
preliminary relief.” Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd,
598 F.3d 30, 35 (2d Cir. 2010) (quoting Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d
70, 72 (2d Cir. 1979). Those are the same criteria to be applied in a trademark infringement case.
Federal Express Corp. v. Federal Espresso, Inc., 201 F.3d 168, 173 (2d Cir. 2000).

“A preliminary injunction is an extraordinary remedy never awarded as of right,” (Winter,
555 U.S. at 24), and “is one of the most drastic tools in the arsenal of judicial remedies,” (Hanson
Tr. PLCv. ML SCM Acquisition, Inc., 781 F.2d 264, 273 (2d Cir. 1986) (quotation omitted)). “The
district court has wide discretion in determining whether to grant a preliminary injunction[.]”
Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (quoting Moore v.

Consol. Edison Co., 409 F.3d 506, 511 (2d Cir. 2005)).

 

” An ikel (or “ikul”) is the equivalent of a restraining order in a Jewish arbitration before a beth
din. See http://bethdin.org/wp-content/uploads/2015/07/LaymansGuide.pdf.

13
A. Plaintiff has Failed to Demonstrate a Likelihood of Irreparable Harm

“A showing of irreparable harm is the single most important prerequisite for the issuance
of a preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d
Cir. 2009) (quotation omitted). “Thus, if a party fails to show irreparable harm, a court need not
even address the remaining elements of the test.” Monowise Ltd. Corp. v. Ozy Media, Inc., No.
17-CV-8028 (IMF), 2018 U.S. Dist. LEXIS 75312, 2018 WL 2089342, at *1 (S.D.N.Y. May 3,
2018). While, a presumption of irreparable harm can be made where a plaintiff establishes a
likelihood of consumer confusion,” there has to be sufficient objective proof of the same in order
to support the extraordinary relief sought. Here, aside from one anecdotal text message from a
purported “customer,” no such showing has been made. And even that single text message refers
only to the “Kamin Health” name (which was removed some time ago) and not to any stylized
symbol.

In short, Plaintiff has not even come close to the showing of irreparable injury that is
required to support a preliminary injunction.

B. Plaintiff has Failed to Demonstrate a Likelihood of Success on the Merits

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), provides a federal cause of action
for infringement of unregistered service marks. To succeed on such a claim, the service mark
owner must show (a) likelihood that an appreciable number of ordinary, prudent purchasers or
prospective purchasers would be misled or confused as to the source, sponsorship, affiliation or
approval of the services, and (2) that the service mark is distinctive, either inherently, or by the
acquisition of secondary meaning. Two Pesos, Inc. v. Taco Cabana, Inc., 503 U.S. 957, 112 S. Ct.
1555, 118 L. Ed. 2d 205 (1992). Similarly, an injunction for dilution under N.Y. Gen. Bus. Law

§ 368(d) requires the plaintiff to show (i) that its mark is distinctive or has acquired secondary

14
meaning, and (ii) there is likelihood of dilution. Deere & Co. v. MTD Products, Inc., 41 F.3d 39
(2d Cir. 1994). Here, plaintiff is unlikely to succeed on these two claims because it has not
established that the stylized “red cross” symbol that it claims to be its trademark by itself (i.¢.,
absent the inclusion of the “Kamin Health” name) is sufficiently distinctive or that it has acquired

secondary meaning that would warrant its protection as a service mark.

(1) Inherent Distinctiveness

There are four categories of marks: (1) generic, (2) descriptive, (3) suggestive, and (4)
arbitrary or fanciful. Generic marks are never considered distinctive. Descriptive marks are also
not inherently distinctive, but may acquire secondary meaning that makes them distinctive.
Suggestive marks and arbitrary or fanciful marks are deemed to be inherently distinctive without
a showing of secondary meaning.

A suggestive mark is one that “requires imagination, thought and perception to reach a
conclusion as to the nature of [its] goods” or services. C.L.A.S.S. Promotions v. D.S. Magazines,
Inc., 753 F.2d 14 (1985) (quoting Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4,
11 (2d Cir. 1976).

Here, Plaintiff argues that its “name and stylized font” when “used together with the
distinctive geometric shape that is its logo, in combination with its signature red-and-white color
scheme” renders its unregistered purported service mark worthy of protection. [Moving
Memorandum, p. 8]. In short, Plaintiff argues that what it calls its “trademark” is suggestive. But
that argument is faulty for at least two reasons. First it presupposes that the “Kamin Health” name
is included on its purported “mark.” As is clear from the accompanying Declaration of Pinchas
Halperin, the “Kamin” name was entirely removed from all signs on the exterior and interior of

the subject building. Secondly, what Plaintiff refers to as its “logo” is simply a form of a “red

15
cross” that is us to designate virtually every medical providing facility in the world. The symbol
is simply (absent the “Kamin Healthy” words) not “inherently distinctive.”
(2) Secondary Meaning

Since its “inherent distinctiveness” argument is doomed to failure, Plaintiff also argues that
it has established a “likelihood of confusion” under the Polaroid test® (Polaroid Corp. v. Polarad
Elecs. Corp., 287 F.2d 492 [2d Cir. 1961]). However, that begs the issue because for such
confusion to exist — ie., to establish distinctiveness — Plaintiff must show that its purported
“trademark” has acquired “secondary meaning.” It has not even attempted to dop that.

Determining whether a service mark has acquired secondary meaning involves an
examination of the following factors: advertising expenditures, consumer studies linking the mark
to a source, unsolicited media coverage of the product or services, sales success, attempts to
plagiarize the mark, length and exclusivity of the mark's use. Centaur Communications v. A/S/M
Communications, 830 F.2d 1217, 1222 (2d Cir. 1987). “No single factor is determinative, and
every element need not be proved.” Thompson Medical Co. v. Pfizer Inc., 753 F.2d 208, 217 (2d
Cir. 1985), quoted in Centaur Communications, 830 F.2d at 1222. The Plaintiff, however, has
failed to make an evidentiary showing as to any of those elements.

Indeed, the only one of the elements that it even pretends to address is the “advertising
expenditures” issue. However, the entirety of that “showing” is the completely unsupported
single-sentence assertion in the Declaration of Kaminetzky that “[w]e have likely invested

hundreds of thousands of dollars in branding and advertising.” [Kaminetzky Declaration, 4 54].

 

* In Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492 (2d Cir. 1961), the Court enunciated
an eight-prong test to determine whether a “strong likelihood of confusion” is established.
Although plaintiff pays lip service to those prongs, its conclusory statements by counsel that it has
established them is completely unsupported by any evidence before this Court.

16
However, there is not one iota of proof offered to corroborate that conclusory statement. Nor do
Plaintiffs explain how its efforts were effective in causing the relevant group of consumers to
associate its red cross variant with Kamin Health. See Centaur Communications, 830 F.2d at 1222-
23; see also McCarthy on Trademarks § 15.19.

Aside from that glaring deficiency in proof, Plaintiff has failed to present any proof of any
unsolicited newspaper articles or media coverage where it is mentioned.® Nor has Plaintiff
presented any evidence that it has enjoyed “sales success” since it began using what it claims is its
trademark, or any attempts to plagiarize that same, or even how long it has used the purported
mark.

In short, Plaintiff has failed to establish a likelihood of success on the merits.

C. Even if Sufficiently Serious Questions Going to the Merits Exist, Plaintiff has Failed
to Demonstrate a Balance of Hardships Tipping Decidedly in its Favor

Even assuming, for the purposes of this motion, that a serious question has been presented
that goes to the merits of this dispute and makes it a fair ground for litigation, Plaintiff has not
established that the balance of the hardships that would result from the Court's denial of the
plaintiff's motion for a preliminary injunction tip in its favor.

Plaintiff's general allegations of hardship include customer confusion, dilution of its service
mark, and harm to its goodwill and reputation. However, those assertions presuppose that (i) there

will be customer confusion even where the “Kamin Health” name is not depicted on any sign, and

 

? Unsolicited media coverage was considered in Harlequin Enterprises, Lid. v. Gulf & Western
Corp., 644 F.2d 946 (2d Cir. 1981), to determine whether a romance novel cover format had
acquired secondary meaning. The unsolicited media coverage in that case described the
enthusiasm and loyalty shown by Harlequin's readers, not Harlequin's use of a particular cover
format. See also Scarves by Vera, Inc. v. Todo Imports Ltd. (Inc.), 544 F.2d 1167, 1174 (2d Cir.
1976) [Court considered newspaper articles that indicated a recognition of plaintiff as a designer
of a particular product].

17
(ii) the services being rendered by the tenant in the subject building are such that the lack of quality
of the same will harm the “goodwill and reputation” of Plaintiff. The problem, with that assertion,
however, is that there is no credible evidence of any of that. No evidence of any consumer
confusion exists (other than a single text message saying that the “Kamin Health” name was on
the exterior of the facility, which, according to the photographs offered by Plaintiff, has been
removed). Nor has any evidence been presented at all establishing any “good will” or favorable
“reputation” in either the Kamin Health name or its purported trademark.

On the other hand, requiring Defendants (who are not even the tenant operating the urgent
health facility at issue) to (1) determine what conceivably falls within the definition of the purported
“Kamin Health Trademarks,” go through whatever materials the tenant is using to determine
whether any of it is improper, and then engage in a series of physical acts to eliminate materials in
the midst of a pandemic, would create an unreasonable hardship on the part of Defendants.

CONCLUSION

For the reasons set forth herein, and in the Accompanying Declaration of Pinchas Halperin,
it is respectfully requested that this Court deny Plaintiff's motion for interlocutory relief in its
entirety, and grant in its entirety Defendants’ cross-motion to compel arbitration and dismiss (or
stay) the instant action.

Dated: January 19, 2021

LEVINE & ASSOCIATES, P.C.

By: oa LZ ae

Michael Levine
15 Barclay Road
Scarsdale, NY 10583
Telephone (914) 600-4288
Facsimile (914) 725-4778
e-mail: ml@LevLaw.org
Attorneys for Defendants

18
